UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-6758


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MARCUS PRESTON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:08-cr-00342-JFM-1)


Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marcus Preston, Appellant Pro Se. Traci L. Robinson, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marcus Preston seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion as

successive      and   without       merit.         The   order      is      not    appealable

unless    a    circuit       justice      or   judge     issues        a    certificate      of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2012).                       A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this      standard         by      demonstrating            that

reasonable      jurists        would      find      that     the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief       on     procedural          grounds,       the       prisoner        must

demonstrate      both    that       the    dispositive          procedural         ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Preston has not made the requisite showing.                               Accordingly,

we deny a certificate of appealability, deny Preston’s motion

for transcript at government expense, and dismiss the appeal.

We   dispense     with       oral   argument       because       the       facts   and   legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3